             Case 2:20-cv-01862-RSM-BAT Document 11 Filed 02/18/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8       MENTHER MUHAMD,                                CASE NO. C20-1862 RSM-BAT

 9                   Petitioner,                        ORDER OF DISMISSAL

10            v.

11       ICE FIELD OFFICE DIRECTOR,

12                   Respondent.

13

14           This matter is before the Court on Petitioner’s motion to withdraw his Petition for habeas

15   relief. Dkt. #10. Petitioner initially filed this action seeking his release from the Northwest ICE

16   Processing Center, where he is held pending deportation.1 Dkt. #1. The ICE Field Office Director

17   responded, maintaining that Petitioner’s detention is lawful and that his Petition should be

18   dismissed. Dkt. #9. After receiving the government’s response, Petitioner filed the instant motion

19   to withdraw his Petition and have the Court dismiss the Petition. Dkt. #10. Alternatively,

20   Petitioner requested that the Court order that he be deported to Turkey. Id.

21   //

22
     1
23     Petitioner has previously sought habeas relief in another action before this Court. See Muhamd
     v. ICE Field Office Director, Case No. 2:20-cv-605 RAJ (W.D. Wash.). In that case, Petitioner’s
     request was ultimately denied, and the matter was dismissed without prejudice.
     ORDER – 1
            Case 2:20-cv-01862-RSM-BAT Document 11 Filed 02/18/21 Page 2 of 2




 1           The Court finds dismissal to be warranted upon Petitioner’s express request and because

 2   the government has likewise requested that Petitioner’s habeas action be dismissed. See Dkts. #9

 3   and #10. Having determined that the matter should be dismissed, the Court does not address

 4   Petitioner’s request for alternative relief.2

 5           Accordingly, the Court GRANTS Petitioner’s motion to withdraw his Petition (Dkt. #10)

 6   and DISMISSES the matter without prejudice. The Clerk is directed to send copies of this Order

 7   to Petitioner and to Judge Tsuchida.

 8           DATED this 18th day of February, 2021.

 9

10

11                                                   A
                                                     RICARDO S. MARTINEZ
12                                                   CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22
     2
       The Court also notes that Petitioner provides no legal support for his request that the Court order
23   his removal to Turkey, a country where he does not possess legal status. Dkt. #9 at 2, 6 (providing
     that Petitioner “is a citizen and native of Iraq” and noting that Turkey informed the government
     that Petitioner “had no legal status in that country”).
     ORDER – 2
